424(B)(3) PROSPECTUS SUPPLEMENT Filed Pursuant to Rule 424(b)(3) Registration Statement No.333-187917 PROSPECTUS SUPPLEMENT NO. 2 (to Prospectus dated October4, 2013) Romantique Ltd. 353,875 Shares of Common Stock This Prospectus Supplement No.2 supplements and amends our Prospectus dated October4, 2013, as amended and supplemented. This Prospectus Supplement includes our attached Quarterly Report on Form 10-Q for the quarter ended November30, 2013, as filed with the Securities and Exchange Commission on January21, 2014, and updates the disposition of the shares offered by selling shareholdings in the Prospectus. The Prospectus and this Prospectus Supplement relate to the disposition from time to time by the selling shareholders identified in the Prospectus, transferees of up to 353,875 shares of our common stock. Romantique Ltd. is not selling any common stock under the Prospectus and this Prospectus Supplement, and we will not receive any of the proceeds from the sale of the shares by the selling shareholders. This Prospectus Supplement should be read in conjunction with the Prospectus and any prospectus supplements filed before the date hereof. Any statement contained in the Prospectus and any prospectus supplements filed before the date hereof shall be deemed to be modified or superseded to the extent that information in this Prospectus Supplement modifies or supersedes such statement. Any statement that is modified or superseded shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement. Investing in our common stock involves certain risks. You should review carefully the risks described under “Risk Factors” beginning on page 5 of the Prospectus and under similar headings in any amendments or supplements to the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if the Prospectus or this Prospectus Supplement No.1 is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement is January31, 2014. SELLING SHAREHOLDERS The shares of Common Stock being offered for sale by the selling shareholders hereunder consist of353,875shares of our Common Stock held bythirty-eight (38)shareholders who purchased the Common Stock in an offering exempt from registration pursuant to the exemption provided by Regulation D. Less than $5,000,000 was offered and there was less than 35 “unaccredited investors” as that term is defined in Rule 501 of Regulation D. There was no general solicitation or advertising. A Form D has been filed with the Commission. Each of the selling shareholders is an “underwriter” within the meaning of the Securities Act in connection with each sale of shares. The selling shareholders will pay all commissions, transfer taxes and other expenses associated with their sales. The selling shareholders may from time-to-time offer and sell any or all of their shares during the duration of this Offering. The selling shareholders will offer the shares at a fixed price of $2.00 until such time as the shares are listed on an exchange or quoted on an Over-the-Counter market such as the OTC-BB, OTC-QX or OTC-BB markets . All expenses incurred with respect to the registration of the Common Stock will be borne by us, but we will not be obligated to pay any underwriting fees, discounts, commissions or other expenses incurred by the selling shareholders in connection with the sale of such shares. The following table sets forth information with respect to the maximum number of shares of Common Stock beneficially owned by the selling shareholders named below and as adjusted to give effect to the sale of the shares offered hereby. The table lists the number of shares of Common Stock beneficially owned by each selling shareholder as of the date of this Prospectus, the shares of Common Stock covered by this Prospectus that may be disposed of by each of the selling shareholders, and the number of shares that will be beneficially owned by the selling shareholders assuming all of the shares covered by this Prospectus are sold. The shares beneficially owned have been determined in accordance with rules promulgated by the U.S. Securities and Exchange Commission, and the information is not necessarily indicative of beneficial ownership for any other purpose. The information in the table below is current as of the date of this Prospectus. All information contained in the table below is based upon information provided to us by the selling shareholders, and we have not independently verified this information. The selling shareholders may have sold, transferred or otherwise disposed of, or may sell, transfer or otherwise dispose of, at any time or from time to time since the date on which they provided the information regarding the shares beneficially owned, all or a portion of the shares beneficially owned in transactions exempt from the registration requirements of the Securities Act of 1933. The selling shareholders may from time to time offer and sell pursuant to this Prospectus any or all of the Common Stock being registered. The selling shareholders are under no obligation to sell all or any portion of such shares nor are the selling shareholders obligated to sell any shares immediately upon effectiveness of this Prospectus. All information with respect to share ownership has been furnished by the selling shareholders. Except as may be indicated below, no selling shareholder is the beneficial owner of any additional shares of Common Stock or other equity securities issued by us or any securities convertible into, or exercisable or exchangeable for, our equity securities. No selling shareholder is a registered broker-dealer or an affiliate of a broker-dealer. In addition, the selling shareholders purchased the stock from us in the ordinary course of business. At the time of the purchase of the stock to be resold, none of the selling shareholders had any agreements or understandings with us, or, directly or indirectly, with any person to distribute the stock. The following table sets forth, with respect to the selling shareholders: (i) the number of shares of Common Stock beneficially owned as of January31, 2014; (ii) the total percentage of shares beneficially owned prior to the Offering; (iii) the maximum number of shares of Common Stock that may be sold by the selling shareholders under this Prospectus; (iv) the number of shares of Common Stock that will be owned after the offering by the selling shareholders; and (v) the total percentage of shares beneficially owned upon completion of the Offering. All shareholders listed below are eligible to sell their shares. The percentage ownerships set forth below are based on 10,441,250 shares outstanding as of the date of this Prospectus Supplement. Name of Selling Shareholder Total Number of Shares Beneficially Owned As of the Date of this Prospectus Supplement(5) Total Percentage of Shares Beneficially Owned As of the Date of This Prospectus Supplement(5) Maximum Number of Shares to beSold Number of Shares Owned AfterOffering Total Percentage of Shares Beneficially Owned Upon Completionof Offering (4) MENACHEM ABRAMOV 0 0 0 MENDEL BARBER 0 0 0 YITCHOK BARBER 0 0 0 NISSEN BECKERMAN 0 0 0 SOLOMON CARLEBACH 0 0 0 BRUCE FEDERMAN 0 0 0 SAMUEL FETTMAN 0 0 0 YITSCHEK FISCH 0 0 0 PINCUS FRIEDMAN 0 0 0 MARC FRIES 0 0 0 SOL GUTLEIZER 0 0 0 JACK GUTTMAN 0 0 0 JOSH GUTTMAN 0 0 0 DROR IYOU (3) 0 0 DAVID JAROSLAWICZ 0 0 0 BRIAN JEDWAB 0 0 0 RICHARD JEDWAB 0 0 0 ZALMAN KOMAR 0 0 0 MARTIN KURLANDER 0 0 0 DAVID LIVI 0 0 0 KUROSH LIVI 0 0 0 ILAN MANDEL 0 0 0 MIACOMET FUNDS HOLDING (1) 0 0 MORDECHAI NAGEL 0 0 0 BRIAN NATANOV 0 0 0 BVH HOLDINGS LLC (2) 0 0 0 JOSEPH POPACK 0 0 0 MENDEL RASKIN 0 0 0 YEHUDA SCHMUKLER 0 0 0 MENACHEM SCHNEERSON 0 0 0 JEFFREY SIMON 0 0 0 LEIB SIMPSON 0 0 0 YOSEF SIMPSON 0 0 0 LEONARD SPECTOR 0 0 0 STEVEN SPECTOR 0 0 0 DAVID SPUTZ 0 0 0 SCHNEUR WILHELM 0 0 0 JEFFREY ZWICK 0 0 0 The principal of Miacomet Funds Holding is Lowell Kronowitz. Miacomet Funds Holding is a retail client of Romantique Ltd. The principal of BVH Holdings is Abe New. Dror Iyou is a supplier of diamonds to Romantique Ltd. (4) Assumes sale of all of the shares held by the selling shareholders. There can be no assurance that the selling shareholder will sell any or all of the shares offered hereby. Indicates shares remaining after any sales to date The selling shareholders are friends, acquaintances, relatives or associates of any of the three directors of Romantique Ltd. The percentages set forth are not determinative of the selling shareholder’s beneficial ownership of Common Stock pursuant to Rule 13d-3 or any other provision under the Exchange Act (as defined below). UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-1574097 ROMANTIQUE LTD. (Exact name of registrant as specified in its charter) New York 46-0956015 (State or Other Jurisdiction of (IRS Employer Incorporation or Organization) Identification No.) 64 West 48thStreet, Suite 1107, New York, NY (Address of Principal Executive Offices) (Zip Code) 212-840-8477 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company: Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): Yeso Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As ofJanuary 31, 2014, there were10,441,250 shares of the registrant’s common stock outstanding. ROMANTIQUE LTD. INDEX PART I. FINANCIAL INFORMATION Item1. Financial Statements F-1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item3. Quantitative and Qualitative Disclosures about Market Risk 6 Item4. Controls and Procedures 6 PART II. OTHER INFORMATION 7 Item1. Legal Proceedings 7 Item1A. Risk Factors 7 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item3. Defaults Upon Senior Securities 7 Item4. [Removed and Reserved] 7 Item5. Other Information 7 Item6. Exhibits 7 Signatures 8 Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification Pursuant to U.S.C. Section 1350 ROMANTIQUE LTD. CONDENSED BALANCE SHEET November 30, May 31, (Unaudited) ASSETS Current Assets: Cash and Cash Equivalents $ $ Accounts Receivable, Net Inventories Prepaid Expenses Deferred Taxes Total Current Assets Property and Equipment, Net Security Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts Payable $ $ Accrued Expenses Loans Payable - Factor - Loans Payable – Related Parties - Income Taxes Payable Total Current Liabilities Long-Term Debt: Convertible Note Payable – Related Party Total Liabilities Commitments and Contingencies Stockholders’ Equity: Preferred Stock, $.0001 par value; 10,000,000 shares authorized, none issued and outstanding at November 30, 2013 and May 31, 2013 - - Common Stock, $.0001 par value; 50,000,000 shares authorized, 10,441,250 and 10,353,750 shares issued and outstanding at November 30, 2013 and May 31, 2013, respectively Additional Paid-In Capital Retained Earnings Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. F-1 ROMANTIQUE LTD. CONDENSED STATEMENT OF INCOME For the Period For the Period For the Three September 6, 2012 For the Six September 6, 2012 Months Ended (Inception) to Months Ended (Inception) to November 30, 2013 November 30, 2012 November 30, 2013 November 30, 2012 (Unaudited) (Unaudited) Sales - Net $ Costs and Expenses: Cost of Sales Officer’s Compensation Professional and Consulting Fees Selling, General and Administrative Expenses Provision for Bad Debts - - Total Costs and Expenses Income from Operations Other Income (Expense): Interest Expense – Related Party ( 740
